DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

 Response to Amendment
This Action is in response to the Amendment filed 13/30/2021.
Claims 1, 4, 23, 38, and 40 are amended.
Claims 10, 12, 15-16, 44, 46, and 48 are cancelled.
Claims 1-2, 4, 7, 18-19, 21, 23, 36, 3840, 42, 49, and 51 are pending.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive of patentability. 
In response to Applicant’s argument that Levine does not teach sinusoidal currents applied at frequencies from about 0.1 Hz to about 5.0 Hz, US Patent 
	In response to Applicant’s argument that Levine fails to teach, suggest, or disclose methods of modulating gut motility by entraining ICCs, the Examiner notes that the claim recites “wherein the pattern of electrical stimulation entrains … ICCs … and stimulates gut motility”. That is, the claims, as written, simply express the intended result of the applied pattern of electrical stimulation. Since Levine/Sharma discloses the pattern of stimulation of the applying step, it meets the claim as the Federal Circuit court noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited in Minton v. Natl’. Ass’n of Securities Dealers Inc. (336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
	In addition, the Examiner notes that Levine teaches that intestinal electrical modulation can completely entrain intestinal slow waves (e.g., paragraphs [0093] and [0096] of Levine) and that Interstitial cells of Cajal (ICCs) create the bioelectric slow wave potential in the intestine that leads to contraction of the smooth muscle and organizes gut contractions that are the basis for peristalsis (involuntary constriction and relaxation of muscles of the intestine that push contents of the intestines forward) (e.g., paragraph [0088] of Levine) and that stimulating the enteric nerves [nerves that control 

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4, 7, 18-19, 21, 23, 36, 38, 40, 42, 49, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0303370 to Sharma, or, in the alternative, under 35 U.S.C. 103 as obvious over Sharma in view of US Patent Application Publication No. 2016/0121111 to Levine et al. (hereinafter referred to as “Levine”) .
Regarding claim 1, Sharma discloses a method of modulating gut motility in a subject (e.g., paragraph [0276]: stimulating muscle layers of the rectum to maintain constipation/gut motility), the method comprising: applying a pattern of electrical stimulation to a portion of the subject's gastrointestinal tract (e.g., paragraph [0193]: programmable, implantable electro-medical device for treatment of anorectal disorders where the medical device is implanted in the rectal submucosa of the anorectal region to stimulated the rectum and [0266]: two contiguous structures of the implanted device are stimulated by using structure specific electrode, stimulation pulse patterns, waveforms or algorithms), wherein the pattern of electrical stimulation comprises sinusoidal currents (e.g., paragraph [0094]: a first stimulation algorithm and a second stimulation algorithm generate variable pulse trains where the shape of each pulse train can be square, rectangular, sinusoidal or saw tooth shaped) applied at from about 0.1 Hz to about 5.0 Hz (e.g., paragraph [0267]: the implanted device stimulates nerves using a low frequency (<100 Hz) to stimulate gut motility and [0073]: a waveform generator coupled electrodes generates electrical pulses at a pulse frequency of 0.167 Hz to 100 Hz); wherein the pattern of electrical stimulation entrains interstitial cells of 
Referring to claim 23, Sharma discloses a method of treating a functional gastrointestinal disorder in a subject (e.g., paragraph [0276]: stimulating muscle layers of the rectum to maintain constipation/gut motility), the method comprising: applying a pattern of electrical stimulation to a portion of the subject's gastrointestinal tract (e.g., paragraph [0193]: programmable, implantable electro-medical device for treatment of anorectal disorders where the medical device is implanted in the rectal submucosa of the anorectal region to stimulated the rectum and [0266]: two contiguous structures of the implanted device are stimulated by using structure specific electrode, stimulation pulse patterns, waveforms or algorithms), wherein the pattern of electrical stimulation comprises sinusoidal currents (e.g., paragraph [0094]: a first stimulation algorithm and a second stimulation algorithm generate variable pulse trains where the shape of each pulse train can be square, rectangular, sinusoidal or saw tooth shaped) applied at from about 0.1 Hz to about 5.0 Hz (e.g., paragraph [0267]: the implanted device stimulates nerves using a low frequency (<100 Hz) to stimulate gut motility and [0073]: a waveform generator coupled electrodes generates electrical pulses at a pulse frequency of 0.167 Hz to 100 Hz); wherein the pattern of electrical stimulation entrains interstitial cells of Cajal (ICCs) in the portion of the subject's gastrointestinal tract (this is the intended result of the application of electrical stimulation that is disclosed by Sharma); and treating one or more symptoms of a functional gastrointestinal and/or motility disorder in the subject (e.g., paragraph [0267]: treats constipation).


However, with respect to the “wherein clause”, if it were written as a method step: entraining ICC cells with the applied electrical stimulation pattern, the secondary reference to Levine teaches that intestinal electrical modulation can completely entrain intestinal slow waves (e.g., paragraphs [0093] and [0096] of Levine) that are created by the ICCs of the GI tract (e.g., paragraph [0088] of Levine) as discussed above. Accordingly, one of ordinary skill in the art would have recognized the benefits of entraining the ICCs in the gastrointestinal tract of a patient in order to control movement of food through the GI tract as taught by Levine. Consequently, one of ordinary skill in the art would have modified the method of stimulating a patient’s rectum as disclosed by Sharma to include entraining ICCs in the gastrointestinal tract to stimulate gut motility, and because the combination would have yielded a predictable result.
With respect to claim 2, Sharma discloses, either alone or in combination with Levine, the method of claim 1, wherein the portion of the subject's gastrointestinal tract comprises the distal colon, rectum, or small intestine (e.g. paragraph [0270] of Sharma: the microdevice/stimulator is implanted in the rectal submucosa).
As to claims 4 and 40, Sharma discloses, either alone or in combination with Levine, the method of claims 1 and 38, wherein the sinusoidal currents comprise multiple sinusoidal currents applied at different frequencies (e.g., paragraphs [0073] and 
With respect to claims 7 and 42, Sharma, either alone or in combination with Levine, discloses the method of claims 1 and 38, wherein the sinusoidal currents are applied at from about 0.1 mA to about 25.0 mA (e.g., paragraphs [0073] and [0085]: waveforms are generated at a pulse frequency of .001 mAmp to 100 mAmp and [0094]: pulses can be sinusoidal).
As to claim 18, Sharma, either alone or in combination with Levine, discloses the method of claim 1, wherein the method further comprises treating one or more symptoms of a functional gastrointestinal and/or motility disorder in the subject (e.g., paragraph [0267]: treats constipation).  
With respect to claims 19 and 49, Sharma, either alone or in combination with Levine, discloses the method of claims 18 and 38, wherein the functional gastrointestinal and/or motility disorder is selected from the group consisting of: an esophageal disorder, a gastroduodenal disorder, a bowel disorder, centrally mediated disorders of gastrointestinal pain, gallbladder and sphincter of Oddi disorders, anorectal disorders, intestinal pseudo-obstructions, and childhood functional GI disorders (e.g., paragraph [0193]: anorectal disorders).
As to claims 21 and 51, Sharma, either alone or in combination with Levine, discloses the method of claims 1 and 38, wherein the one or more symptoms comprise gut dysmotility (e.g., paragraph [0276]: constipation is a symptom of intestinal/gut dysmotility), and wherein the application of the pattern of electrical stimulation to the portion of the subject's gastrointestinal tract treats the dysmotility (e.g., paragraphs 
With respect to claim 36, Sharma, either alone or in combination with Levine, discloses the method of claim 23, wherein the one or more symptoms comprise dysmotility (e.g., paragraph [0276]: constipation is a symptom of intestinal/gut dysmotility), and wherein the application of the electrical stimulation to the portion of the subject's gastrointestinal tract stimulates gut motility (e.g., paragraphs [0126]: anal sphincter is stimulated to improve symptoms of anorectal disorder and the electrical signal causes said symptoms to decrease for a period of 24 hours after stimulation ceases).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792